Citation Nr: 1515064	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  12-12 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a disability manifested by shortness of breath.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a disability manifested by headaches.

3.  Whether new and material evidence has been received to reopen a claim for service connection for a back disability.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to a rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from February 1999 to February 2005.  These matters are before the Board of Veterans' Appeals (Board) on appeal from February 2009 (declined to reopen the matter of service connection for a back disability) and August 2011 (reopened the matters of shortness of breath, and headaches; denied service connection for sleep apnea; and awarded service connection for PTSD and assigned a 30 percent rating) rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a Travel Board hearing was held before the undersigned.  A transcript is associated with the record.  At the hearing, the Veteran requested an additional 90 days to submit evidence.  Accordingly, the case was held in abeyance for 90 days and additional evidence, accompanied with a waiver, was submitted into the record.

The issues of increased ratings for the Veteran's service-connected left and right knee disabilities have been raised by the record in his November 2014 testimony, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for a disability manifested by shortness of breath, a disability manifested by headaches, and a back disability (on de novo review), service connection for sleep apnea, and the rating for PTSD are being REMANDED to the AOJ.  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal a November 2007 rating decision which denied service connection for shortness of breath and a back disability.

2.  Evidence received since the November 2007 rating decision, including testimony from the Veteran, relates to the previously unestablished elements of whether the Veteran has a disability manifested by shortness of breath and/or a back disability related to his service. 

3.  The Veteran did not appeal a February 2009 rating decision which denied service connection for headaches.

4.  Evidence received since the February 2009 rating decision, including testimony from the Veteran, relates to the previously unestablished elements of whether the Veteran has a disability manifested by headaches that is related to his service.


CONCLUSIONS OF LAW

1.  The November 2007 rating decision denying service connection for shortness of breath and a back disability is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§  3.104. 20.302, 20.1103 (2014).

2.  The February 2009 rating decision denying service connection for headaches is final.  38 U.S.C.A. § 7105(b) (West 2014); 38 C.F.R. §§  3.104. 20.302, 20.1103 (2014).

3.  New and material evidence has been received to reopen the claims for service connection for a disability manifested by shortness of breath, a back disability, and a disability manifested by headaches.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.   § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in the claims to reopen the matters of service connection for a disability manifested by shortness of breath, a disability manifested by headaches, and a back disability, no further discussion of compliance with VA's duty to notify and assist is necessary.  The Board has reviewed the evidence of record and found that new and material evidence has been received since the last final respective denials.  In completing this review, the Board finds that the Veteran's testimony before the undersigned constituted new and material evidence.  De novo review of these matters is addressed in the remand below.


ORDER

The claim for service connection for a disability manifested by shortness of breath is reopened.

The claim for service connection for a disability manifested by headaches is reopened.

The claim for service connection for a back disability is reopened.


REMAND

The Veteran claims that he suffers from shortness of breath, headaches, muscle pain (particularly in the low back), and sleep difficulties acquired serving in Southwest Asia.  He alternatively alleges that his shortness of breath and sleep problems may have subsequently developed due to exposure to environmental hazards during service.  Service personnel records show that he served in the Southwest Asia Theater of operations.  Service treatment records show treatment for shortness of breath, an upper respiratory infection, and lower lumbar strain.  Further, on his October 2004 separation report of medical history, the Veteran reported shortness of breath, headaches, and back pain.  Accordingly, a medical opinion regarding whether his current symptoms are indicia of an undiagnosed illness manifested by respiratory symptoms, headache symptoms, muscle pain, or sleep disturbances, (or are otherwise related to his service) is necessary.  See 38 C.F.R. § 3.317(b)(5).

Regarding the matter of the rating for PTSD, the Veteran testified that his PTSD has worsened.  Notably, he submitted a statement in January 2015 from a private provider who indicated that the Veteran's "PTSD symptoms have increased since his last VA exam for PTSD."  He was last examined by VA to assess the severity of his PTSD in May 2011.  Considering these allegations of worsening and the length of the intervening period, the Board finds that another examination to assess the current severity of this disability is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record any outstanding records of evaluations or treatment the Veteran has received for the disabilities at issue.  

2.  After completion of directive #1, schedule the Veteran for an examination to determine the existence, nature, and likely etiology of any disability manifested by: shortness of breath, headaches, back pain, and sleep disturbances.  The entire record (to include this remand) must be reviewed by the examiner(s) in conjunction with the examination(s).  Based on examination of the Veteran and review of his record, the examiner(s) should provide opinions that respond to the following:

(a)  Does the Veteran have a chronic disability(ies) manifested by shortness of breath?  Identify any such disability.

(b)  Regarding any such shortness of breath disability, opine whether it is due to a known clinical diagnosis or is a manifestation of an undiagnosed illness.  If it is due to a known clinical diagnosis, indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service, to include as due to treatment therein and/or exposure to environmental hazards therein.

(c)  Does the Veteran have a chronic disability(ies) manifested by headaches?  Identify any such disability.

(d)  Regarding any such headache disability, opine whether it is due to a known clinical diagnosis or is a manifestation of an undiagnosed illness.  If it is due to a known clinical diagnosis, indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service, to include as due to treatment therein and/or exposure to environmental hazards therein.

(e)  Does the Veteran have a chronic disability(ies) manifested by back pain?  Identify any such disability.

(f)  Regarding any back pain disability, opine whether it is due to a known clinical diagnosis or is a manifestation of an undiagnosed illness.  If it is due to a known clinical diagnosis, indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service, to include as due to treatment therein and/or exposure to environmental hazards therein.

(g)  Does the Veteran have a chronic disability(ies) manifested by sleep disturbances?  Identify any such disability.

(h)  Regarding any such sleep disturbance disability, opine whether it is due to a known clinical diagnosis or is a manifestation of an undiagnosed illness.  If it is due to a known clinical diagnosis, such as sleep apnea, indicate whether it is at least as likely as not (a 50% or better probability) that such is related to the Veteran's military service, to include as due to treatment therein and/or exposure to environmental hazards therein.

The examiner must explain the rationale for all opinions.

3.  After completion of directive #1, schedule the Veteran for an examination to determine the current severity of his PTSD.  The examiner should provide findings regarding all related symptoms and describe the severity of these symptoms.  It is imperative that the record be made available to the examiner for review in connection with the examination.  

4.  After completion of directives # 1 - 3, review the record and readjudicate the claims on appeal.  If any remains denied, in whole or in part, issue an appropriate supplemental statement of the case and allow the Veteran and his representative opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


